Citation Nr: 1003754	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to payment of nonservice-connected pension 
benefits during incarceration.

2.  Entitlement to apportionment of nonservice-connected 
pension benefits for the Veteran's claimed dependent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, and from an April 2007 decision of the St. Paul, 
Minnesota Pension Maintenance Center.  The Waco RO has 
processed the entire appeal since April 2007.

The February 2006 decision determined that the Veteran was 
not entitled to receive nonservice-connected pension benefits 
during incarceration for a felony.  The April 2007 decision 
denied the request for an apportioned share of nonservice-
connected pension benefits to be allotted to his claimed 
spouse.  

As to the latter decision, the Board points out that any 
entitlement to an apportioned share of pension benefits would 
be derived from any entitlement of the Veteran to such 
benefits.  Moreover the record reflects that it is the 
Veteran, and not his claimed spouse, who has pursued 
entitlement to both issues on appeal.  For this reason, the 
Board finds that this case does not involve a contested 
claim, and that it is the Veteran, and not his claimed 
spouse, who is the appellant in both claims.



FINDINGS OF FACT

1.  The Veteran has been imprisoned at a state penal 
institution as a result of conviction of a felony since 
October [redacted], 2004.

2.  At the time of his incarceration, the Veteran was not in 
receipt of VA pension benefits.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected 
pension benefits are not met.  38 U.S.C.A. § 1505(a) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.3, 3.666 (2009).

2.  The criteria for entitlement to an apportioned share of 
nonservice-connected pension benefits are not met. 38 
U.S.C.A. § 1505(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.3, 
3.666 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that in March 2003, the Veteran requested 
entitlement to nonservice-connected pension benefits.  He 
reported that he was married to J.A., and that neither had 
earned any income or expected to earn any income.  He denied 
applying for or receiving disability benefits from the Social 
Security Administration (SSA).  

In July 2003, the Veteran was awarded nonservice-connected 
pension benefits.  In January 2004 he called to inform the RO 
that he was recently awarded disability benefits from the 
SSA, with an initial December 2003 check for $1,006.  The RO 
informed the Veteran that his pension would be discontinued 
in light of his excessive income.

SSA records thereafter received show that the Veteran began 
receiving disability benefits in November 2003.  The records 
show he was paid $1,006 in November 2003, and $1,027 in 
December 2003.

Later in January 2004, VA discontinued the Veteran's VA 
pension benefits given his annualized income of $12,324 from 
SSA disability benefits.

In a December 2004 communication to the Veteran, the SSA 
informed him that his SSA benefits would cease effective 
November 2004 as he had been convicted of a crime.  Records 
from the Veteran's incarcerating facility thereafter received 
show he was convicted of two felony crimes and sentenced on 
October [redacted], 2004.  His projected release date is September 
2034, and the date of parole eligibility is September 2019.

In August 2005, J.A. requested apportionment of the Veteran's 
VA pension benefits as his spouse.  She claimed he was her 
sole source of support.

In statements thereafter received, the Veteran contends that 
VA regulations allow for payment to him or to J.A. the amount 
of 10 percent of his pension benefits.

Analysis

No pension under public or private laws administered by the 
Secretary shall be paid to or for an individual who has been 
imprisoned in a Federal, State, or local penal institution as 
a result of conviction of a felony or misdemeanor for any 
part of the period beginning 61 days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; 
see also Lanham v. Brown, 4 Vet. App. 265 (1993).

A.  The Veteran's entitlement to pension benefits

The Veteran does not dispute the fact that he has been 
incarcerated in a state penal institution since October 2004 
(almost a year prior to the date of the request for 
resumption of his VA pension benefits).  Nor does the record 
show he has at any point received VA compensation benefits.  
Instead, he argues that he is entitled to resumption of his 
VA nonservice-connection benefits and receipt of such 
benefits at the 10 percent rate.

The Board initially notes that it is questionable whether the 
veteran would meet the income qualifications to receive VA 
nonservice-connected pension benefits since 2004, given that 
his claimed spouse, J.A., earned income for 2004 to 2006 in 
amounts which are clearly in excess of the maximum allowable 
rate. 

In any event, even if the Veteran does meet the income 
qualifications (and the disability requirements), the 
pertinent regulations clearly prohibit his receipt of VA 
pension benefits in any amount beyond the 61st day of 
incarceration for a felony.  Here, the Veteran was 
incarcerated for two felonies in October 2004, and no claim 
for resumption of pension benefits was even received until 
almost a year after his incarceration.

Because an incarcerated Veteran is not eligible to receive VA 
pension benefits starting on the 61st day of imprisonment, 
the Board finds that the Veteran is not entitled to 
resumption of pension benefits while he remains imprisoned.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


B.  Entitlement to an apportioned share of VA pension 
benefits

If any individual to or for whom pension is being paid under 
a public or private law administered by VA is imprisoned in a 
Federal, State or local penal institution as the result of 
conviction of a felony or misdemeanor, such pension payments 
will be discontinued effective on the 61st day of 
imprisonment following conviction.  Payment may be made to 
the spouse, child or children of a veteran disqualified under 
this section: (1) If the veteran continues to be eligible 
except for the provisions of this section, and (2) If the 
annual income of the spouse or child is such that death 
pension would be payable. (3) At the rate payable under the 
death pension law or the rate which the veteran was receiving 
at the time of imprisonment, whichever is less. (4) From the 
day following the date of discontinuance of payments to the 
veteran, subject to payments made to the veteran over the 
same period, if an informal claim is received within 1 year 
after notice to the veteran as required by this section and 
any necessary evidence is received within 1 year from the 
date of request.  38 C.F.R. § 3.666(a). 

The Veteran contends that if he is not eligible to receive 
pension benefits, then VA should apportion such benefits to 
his claimed spouse, J.A.

The Board first notes that it is questionable whether J.A. is 
the Veteran's spouse.  Throughout the years the Veteran has 
reported marrying J.A. twice, marrying L.M., and marrying 
J.B.  He has submitted evidence documenting his divorce from 
J.A. in November 1971, his marriage to L.M. in December 1971, 
and his marriage to J.A. in February 2002.  He has not 
submitted evidence of the dissolution of his marriage to 
L.M., or of his marriage or divorce from J.B.

Moreover, even if J.A. is in fact his legal spouse, her 
income, as reported by the Veteran in November 2007, for the 
period from 2003 to 2006 is clearly in excess of the maximum 
allowable rate.  According to the Veteran, she earned $27,138 
in 2003; $27,781 in 2004; $16,163 in 2005; and $15,396 in 
2006. 

In any event, even assuming J.A. did meet the income 
requirements to qualify for an apportionment of any pension 
benefits, the applicable regulation first requires that the 
Veteran have been in receipt of pension benefits at the time 
of his incarceration.  The regulation specifically applies to 
situations where any individual to or for whom pension is 
being paid under a public or private law administered by VA 
is imprisoned.  The Board notes that the analogous regulation 
for compensation benefits, 38 C.F.R. § 3.665, does not 
contain the requirement that compensation already be in 
effect.  The Board consequently concludes that in order for 
any spouse of the Veteran to receive his pension benefits, he 
must first have been receiving such benefits when 
incarcerated.

The record indisputably shows that the Veteran's pension 
benefits were terminated in January 2004, that he was not in 
receipt of such benefits when incarcerated, and that he did 
not claim entitlement pension benefits until more than 8 
months after being imprisoned.  Given that the pertinent 
regulation first requires that the Veteran be in receipt of 
pension benefits at the time of incarceration, the Board 
concludes that the claim for an apportionment of such 
benefits in this case lacks legal merit.  The claim is 
denied.

C.  The duty to notify and assist

As noted above, the facts in this case are not in dispute.  
The law controls the outcome, which means that notice and 
duty-to-assist provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 and Supp. 2009)) are 
inapplicable.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); VAOPGCPREC 5-2004. 

The Board does note that the Veteran requested a hearing 
before a Veterans Law Judge at the Board's office in 
Washington, DC.  His requested hearing was scheduled for 
January 2010, and the record shows that the Veteran was 
advised by VA that his incarceration (for which he is not 
eligible for parole until September 2019) would adversely 
affect his ability to attend the Board hearing.  He was 
advised that the Board could delay his hearing if he 
anticipated release from incarceration in the near future.  
The Veteran did not respond, and he failed to report for the 
hearing.  Given his failure to report, the Board considers 
his requested for a hearing to have been withdrawn.  
38 C.F.R. § 20.702(d) (2009).


ORDER

Entitlement to VA pension benefits is denied. 

Entitlement to apportionment of nonservice-connected pension 
benefits for the Veteran's claimed dependant is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


